Citation Nr: 0838451	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected disability.

2.  Entitlement to an earlier effective date for a grant of a 
total rating based on individual unemployability.

3.  Entitlement to an earlier effective date for a grant of 
service connection for arthritis of the lumbar spine.

4.  Entitlement to a higher rating and an earlier effective 
date for the award for a demonstrable deformity of the L-1.

5.  Entitlement to an earlier effective date for an award of 
basic eligibility to Dependants' Educational Assistance.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a March 2006 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for depression, including as secondary 
to a service-connected disability.  The veteran appealed the 
Board's determination to the CAVC.  In a May 2007 Order, the 
CAVC granted the VA General Counsel's and Appellant's Joint 
Motion For Partial Remand.  The Board's decision as to this 
issue was vacated and the claim was remanded to the Board 
pursuant to the terms of the Joint Motion For Partial Remand 
by the parties requesting readjudication of the claim, 
specifically requiring the Board to expand upon its statement 
of reasons and bases for findings and conclusions on all 
material issues of fact and law presented on the record.

Additionally, in a September 2007 Board decision and remand, 
the Board reopened the veteran's claim for service connection 
for an acquired psychiatric disorder, to include as secondary 
to a service-connected disability, and remanded the issue of 
entitlement to service connection for further development.  

Issues 2-5 will be discussed in the Remand section of this 
document and sent to the RO through the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder, including an 
antisocial personality disorder and/or bipolar disorder, is 
not related to the veteran's active service.

2.  The veteran's acquired psychiatric disorder, including an 
antisocial personality disorder and/or bipolar disorder, is 
not related to the veteran's service connected residuals of a 
compression fracture to the first lumbar vertebra.  

3.  A personality disorder is not a disease or injury for 
which VA compensation is paid.

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or 
aggravated by active service, nor is such disorder 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2001, August 2002, April 2005, 
March 2006, and October 2007 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part the VA will attempt to 
obtain.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in their possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
I.  Facts

Service medical records are silent as to any complaints of or 
treatment for any psychiatric disorders.  A report of medical 
history and examination dated November 1974 noted a normal 
psychiatric state, with no complaints of nervous trouble of 
any sort.  Likewise, a September 1976 report of medical 
history noted no complaints of nervous trouble depression or 
excessive worry or frequent trouble sleeping.  The veteran's 
separation examination of the same date noted a normal 
psychiatric stated.

A February 1993 VA consultation regarding the veteran's back 
disability noted a normal psychiatric state with appropriate 
behavior.  The examiner did note a history of remote alcohol 
abuse.

The veteran was afforded an April 1998 VA examination for 
post traumatic stress disorder (PTSD).  The veteran reported 
mood swings from severe depression to high mania for the past 
12 months, and that these episodes had occurred more in the 
past three months, in association with his separation from 
his wife.  The veteran reported a family history of a violent 
and dysfunctional home as well as some problems as a 
juvenile, prior to his military service.  He also reported 
being hospitalized in Germany after falling off a window 
ledge during his military service.  After a mental status 
examination, the examiner noted findings of persistent 
delusions, depression and impaired concentration.  The 
examiner stated that PTSD was not found but provided a 
diagnosis of bipolar disorder, mixed.  A Global Assessment of 
Functioning (GAF) score of 75-80 was also provided.  

In conjunction with the April 1998 VA examination, the 
veteran underwent psychological testing.  An April 1998 
psychological report indicated that the results of the 
psychological testing indicated a diagnostic impression of 
mood disorder with psychotic and paranoid features.  A final 
diagnostic impression of bipolar disorder with psychotic 
features was provided.  

An August 2000 letter from the veteran's treating 
psychiatrist indicted that he treated the veteran for several 
years for PTSD, depression, polysubstance dependence, alcohol 
dependence, and personality disorder, not otherwise 
specified.  The psychiatrist stated that the veteran's back 
injury that occurred during service appeared to have stemmed 
from many factors including drug use and chronic depression.  

The veteran was afforded a second VA examination in October 
2001.  The veteran provided a history of psychiatric problems 
since he was a juvenile, but that he was first hospitalized 
in 1980, after his discharge from service.  He reported two 
subsequent hospitalizations, with the last being three years 
ago.  He also reported current treatment with the VA for 
bipolar disorder.  The veteran reported falling from a window 
during service and stated that when he remembers the fall he 
felt depressed.  The veteran did describe sleep difficulties 
but the examiner noted that those difficulties fit more 
accurately with the sleep pattern often found in patients who 
suffered from bipolar disorder, rather than PTSD.  After the 
thorough examination, the examiner provided a diagnosis of 
chronic bipolar disorder and assigned a GAF score of 50.  The 
examiner noted that there were no military stressors to 
support a diagnosis of PTSD.  

VA treatment records dated January 2000 to October 2002 
reflected treatment and therapy for the veteran's bipolar 
disorder.

During a September 2002 VA examination regarding his back 
disability, the examiner opined that there was no 
relationship between the veteran's mental status and the 
residuals of his mild fracture of the first lumbar vertebrae. 

The veteran was afforded another VA examination in September 
2002.  The veteran reported psychological problems as a 
teenager, stating that he had been in and out of state 
facilities for behavior problems.  However, the examiner 
noted that the veteran did not receive any mental health 
treatment during his military service.  The examiner noted 
that the veteran complained of back pain and had difficulty 
walking due to his back disability.   The examiner noted that 
the veteran had previous diagnoses of bipolar disorder, PTSD, 
personality disorder, mood disorder, and depression.  The 
examiner stated that following his medical injury while in 
service, the veteran became despondent and began to drink 
heavily.  The examiner also noted that the veteran had a 
history of a severe closed head injury as an adolescent as 
well as cognitive symptoms that are possibly related to his 
fall in the military.  The examiner opined that the veteran 
clearly had chronic symptoms of bipolar disorder which were 
as likely as not exacerbated by the sequale of his physical 
back and likely head injuries which he incurred while in the 
military.  The examiner stated that the examination did not 
find symptoms of PTSD or multiple personality disorder, but 
stated that the exacerbation of bipolar disorder symptoms was 
as likely as not related to his chronic medical symptoms.  A 
GAF of 45 was provided. 

In a November 2002 addendum, the examiner stated that the 
veteran's primary mood symptoms were depression and mania in 
the context of bipolar disorder.  The bipolar disorder had 
worsened as the veteran's physical symptoms worsened.  Thus, 
the examiner opined that it was less likely than not that 
there was a direct connection between the specific physical 
injury which occurred during service and the current mood 
problems.  However, the examiner stated that the veteran's 
overall chronic medical problems did significantly affect his 
mood disorder.

The veteran was afforded a final VA psychiatric examination 
in July 2008.  At the outset, the examiner by noting that the 
veteran's accuracy as a historian was questionable as 
evidenced by multiple discrepancies between his self-report 
and the information found in his medical records.  After 
psychological testing, review of the claims file, and a 
thorough examination, the examiner stated it was difficult to 
ascertain if the veteran currently suffered from an Axis I 
disorder because of the questionable validity of his 
psychological testing reports and his various self-reports.  
The examiner opined that the veteran met the full criteria 
for antisocial personality disorder.  The examiner stated 
that because personality disorders are chronic, the veteran's 
endorsed mood disturbance was secondary to the diagnosis of 
antisocial personality disorder and therefore did not meet 
the criteria for a separate Axis I diagnosis.  The examiner 
also opined that it was more likely than not that the 
veteran's personality disorder existed prior to his military 
service.  Additionally, the examiner noted that the veteran's 
various other medical conditions, such as migraine headaches, 
hypothyroidism, mixed hyperlipidemia, and gastroesophageal 
reflux influenced his mood over time.  

Finally, the examiner opined that when the veteran's chronic 
interpersonal relational style and stress mediated physical 
conditions were taken into consideration with regard to his 
subjective experience of mood disturbance, it was less likely 
than not that his personality disorder and subsequent mood 
disturbance was caused or aggravated by his service-connected 
residuals of compression fracture, first lumbar vertebra.  
The examiner also opined that the veteran did not meet the 
DMS-IV criteria for a diagnosis of PTSD, bipolar affective 
disorder, schizoaffective disorder, or panic disorder.  
Ultimately the examiner opined that the veteran had a current 
diagnosis of antisocial personality disorder that was not 
caused or aggravated by his service-connected residuals of a 
compression fracture to the first lumbar vertebra.  The 
examiner also provided a GAF score of 63.

Finally, the Board notes that the veteran indicated that he 
currently receives Social Security Administration (SSA) 
benefits based on his service-connected disabilities.
Although these SSA medical records have not been obtained, 
the veteran has not indicated that these records indicate 
that his currently claimed psychiatric disorders are related 
in any way to service, but rather states that his disability 
benefits were based on his already service-connected 
disorders.  Although they may provide information as to his 
current disorders, the veteran's claims were previously 
denied due to the failure to show that his claimed disorders 
arose in or are due to his service; he has not indicated that 
the identified records provide any kind of nexus or in-
service injury information to support his claim.


II.	Analysis

The veteran contends that he has a psychiatric disorder, to 
include as secondary to his service-connected residuals of a 
compression fracture to the first lumbar vertebra.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310.  To establish entitlement to service connection on a 
secondary basis, there must be competent medical evidence of 
record establishing that a current disability is proximately 
due to, or the result of, a service-connected disability.  
See Lantham v. Brown, 7 Vet. App. 359, 365 (1995).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder.  A 
review of the veteran's service medical records shows no 
complaints or findings indicative of any psychiatric problems 
during service or at separation.  The report of the veteran's 
1976 examination prior to separation shows that the veteran 
was evaluated as psychiatrically normal.  Additionally, on 
his report of medical history at separation, the veteran did 
not indicate any complaints of nervous trouble of any sort.

There is no competent medical evidence of record showing that 
a psychiatric disorder manifested to a compensable degree 
within one year of the veteran's separation from service; 
therefore, it is not presumed that a psychiatric disorder, 
including any psychosis, was incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.      

The first documentation of any psychiatric problem was a 
diagnosis of bipolar disorder, mixed at his April 1998 VA 
examination, approximately 22 years after service.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between any aspect of the 
veteran's period of service and any psychiatric disorder on a 
direct basis.  As stated above, service medical records were 
silent as to any complaints of or treatment for a psychiatric 
condition.  Additionally, at a 1993 examination, the veteran 
was noted to have a normal psychiatric state with appropriate 
behavior.  The first diagnosis of a psychiatric disorder was 
in April 1998, nearly 22 years after discharge from service.  
Therefore direct service connection for an acquired 
psychiatric disorder is not warranted.

The veteran also asserted that his current psychiatric 
disorder is secondary to his service-connected residuals of a 
compression fracture to the first lumbar vertebra.  While the 
medical evidence shows a current psychiatric disorder, there 
is no competent evidence of record that this disorder is 
related to his service-connected residuals of a compression 
fracture to the first lumbar vertebra.  While at one point in 
his report, the September 2002 VA examiner stated that the 
veteran had chronic symptoms of bipolar disorder which were 
as likely as not exacerbated by the sequeale of his physical 
back and likely head injuries that occurred during his 
military service, the examiner then went on to say that the 
exacerbation of bipolar disorder was as likely as not related 
to the veteran's chronic medical symptoms.  

In a November 2002 addendum, the September 2002 VA examiner 
clarified his statements.  He stated that the veteran's 
overall chronic medical problems significantly affected his 
mood disorder, but that it was less likely than not that 
there was a direct connection between the veteran's specific 
physical injury which occurred during service and his mood 
problems.  

Moreover, the July 2008 VA examiner, after extensive 
psychological testing, review of the claims folder, and 
thorough examination, opined that the veteran had an Axis I 
diagnosis of antisocial personality disorder, with  the 
endorsed mood disturbance being secondary to the antisocial 
personality disorder.  The examiner acknowledged that the 
stress of the veteran's other medical conditions influenced 
his mood overtime, and opined that it was less likely than 
not that the personality disorder and subsequent mood 
disturbance was caused or aggravated by the veteran's 
service-connected residuals of a compression fracture of the 
first lumbar vertebra.  The July 2008 examiner also opined 
that the veteran did not meet the criteria for a diagnosis of 
bipolar affective disorder, schizoaffective disorder, or 
panic disorder.  Thus, the evidence of record does not show 
that the veteran's current psychiatric disorder was caused by 
or aggravated by his service-connected residuals of a 
compression fracture of the first lumbar vertebra, or by any 
other incidence of service.  Hence, service connection for a 
psychiatric disorder is denied.

It is also significant that the recently diagnosed 
personality disorder is not a disease or injury providing for 
VA compensation benefits under the law.  See 38 C.F.R. 
§ 3.303(c).

In sum, the preponderance of the competent evidence is 
against a finding of an in-service psychiatric disorder, 
manifestation of a psychiatric disorder within one year of 
separation of service, continuity of symptomatology 
associated with psychiatric disorder, or a nexus between the 
post service diagnosis of bipolar disorder or antisocial 
personality disorder and service.  Thus, service connection 
for a psychiatric disorder (identified as either bipolar 
disorder or antisocial personality disorder) must be denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected disability is 
denied.


REMAND

By a rating decision dated July 2006, the RO rendered four 
decisions:  1) the RO granted entitlement to individual 
unemploybability, effective October 19, 2001; 2) the RO 
granted an earlier effective date for service connection for 
traumatic arthritis of the lumbar spine, effective June 7, 
1997; 3) the RO granted an additional 10 percent evaluation 
for demonstrable deformity of L-1, effective February 20, 
1993, and 4) the RO granted basic eligibility to Dependants' 
Educational Assistance, effective October 19, 2001.  

In an August 2006 statement the veteran indicated he wished 
to appeal the July 2006 rating decision.  He disagreed with 
the effective dates of each decision, arguing the date should 
be earlier than the date granted.  Additionally, the veteran 
disagreed with the 10 percent rating for the additional 
evaluation for demonstrable deformity of L-1.  The veteran 
has not been issued a statement of the case with respect to 
this claim.  Since there has been an initial RO adjudication 
of the claim and a notice of disagreement, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 200); 38 C.F.R. 
§ 20.200(2005); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The AMC/RO must provide the veteran a 
statement of the case as to the claims for 
earlier effective dates for entitlement to 
individual unemployability, traumatic 
arthritis of the lumbar spine, 
demonstrable deformity of L-1, and basic 
eligibility to Dependants' Educational 
Assistance.  Additionally, the AMC/RO must 
provide a statement of the case as to the 
claim for an initial rating in excess of 
10 percent for demonstrable deformity of 
L-1.  The veteran should be informed that 
he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If a substantive 
appeal is filed with respect to the claim, 
subject to current appellate procedures, 
the claim should be returned to the Board 
for further appellate consideration, if 
appropriate.  (It is noted that if a 
substantive appeal is filed and the matter 
is to return to the Board, consideration 
should be given as to whether all 
appropriate notice and development has 
been accomplished in view of the time 
since the rating.)  If a substantive 
appeal is not timely filed, the appeal 
should be closed by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


